DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,573,152. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of . 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 2 of the present invention. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 3 of the present invention. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 4 of the present invention. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of . 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 6 of the present invention. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 7 of the present invention. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 8 of the present invention.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of . 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 10 of the present invention. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 11 of the present invention. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 12 of the present invention. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of . 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 14 of the present invention. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 15 of the present invention. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 16 of the present invention. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of . 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 18 of the present invention. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 19 of the present invention. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,573,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No. 10,573,152 recites all of the limitations in claim 20 of the present invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-9, 12, 15-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaukel (US 6,072,396) in view of D’Angelo (US 6,265,974).
Regarding claim 1, Gaukel discloses a system comprising: 
a supervisory device 90, 92; 
a user monitor device 20, 30 including a tamper alert module 22 that is configured to cause, when the user monitor device is subject to tampering, transmission of an alarm to the supervisory device (column 4, lines 55-60, col. 10, lines 27-39, col. 19, lines 40-55); 
a subscription sub-system configured to:
receive, by way of the supervisory device, user information and monitoring options (col. 18, lines 15-50);
create a user profile related to the user monitor device based on the user information (col. 18, lines 15-37); 
obtain a definition of a particular location 64, 66, from the monitoring options (col. 18, lines 25-35);

determine that the user monitor device is in the particular location (col. 19, lines 38-55); and
in response to determining that the user monitor device is in the particular location, transmit an alert to the supervisory device (col. 19, lines 38-55).
Gaukel does not disclose the tamper alert module being armed or disarmed by a code obtained from the supervisory device. D’Angelo teaches the use of a tamper alert module 21 being armed or disarmed by a code (29) obtained from a supervisory device 22 (col. 9, lines 3-25, col. 3, line 47-col. 4, line 5, col. 11, lines 18-26). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the tamper alert module being armed or disarmed by a code obtained from the supervisory device to the system of Gaukel as taught by D’Angelo for the purpose of effectively tracking the user monitor device.
Regarding claim 15, Gaukel discloses a method comprising:
	receiving, by way of a supervisory device 90, 92, user information and monitoring options (col. 18, lines 15-50);
	creating a user profile related to a user monitor device 20, 30, based on the user information (col. 18, lines 15-30);
	obtaining a definition of a particular location 64, 66, from the monitoring options (col. 18, lines 25-38);

	determining that the user monitor device is in the particular location (col. 19, lines 38-55); and
	in response to determining that the user monitor device is in the particular location, transmit an alert to the supervisory device (col. 19, lines 38-55).
Gaukel does not disclose the tamper alert module being armed or disarmed by a code obtained from the supervisory device. D’Angelo teaches the use of a tamper alert module 21 being armed or disarmed by a code (29) obtained from a supervisory device 22 (col. 9, lines 3-25, col. 3, line 47-col. 4, line 5, col. 11, lines 18-26). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the tamper alert module being armed or disarmed by a code obtained from the supervisory device to the method of Gaukel as taught by D’Angelo for the purpose of effectively tracking the user monitor device.
Regarding claims 2 and 16, Gaukel discloses wherein transmitting the alert to the supervisory device comprises transmitting geographical information specifying the location (col. 19, lines 25-50).
Regarding claims 3 and 17, Gaukel discloses wherein the alert indicates that the particular location has been entered by the user monitor device (col. 19, lines 25-55).
Regarding claim 6, Gaukel discloses a second user monitor device, wherein the definition of the particular location applies to both the user monitor device and the second user monitor device, and wherein the subscription sub-system is further configured to: monitor a second location of the second user monitor device; determine that the second user monitor device is in the particular location;  and in response to determining that the second user monitor device is in the particular location, transmit a further alert to the supervisory device (column 15, lines 15-39).
Regarding claim 7, Gaukel discloses a web site 92, 80, through which the supervisory device can be configured as a recipient of the alert (figures 9-15, col. 19, lines 39-45).
Regarding claim 8, Gaukel discloses wherein the web site allows a plurality of devices 80, 92 (figures 14, 15), including the supervisory device, to be configured as recipients of the alert, and wherein the subscription sub-system is further configured to: in response to determining that the user monitor device is in the particular location, transmit the alert to the plurality of devices (col. 9, lines 15-30, col. 11, lines 57-61).
Regarding claim 9, Gaukel discloses wherein the user monitor device is assigned a unique identifier 28, 84 (col. 12, lines 11-31, col. 13, lines 53-60).
Regarding claim 12, Gaukel discloses wherein the definition of particular location is received from the supervisory device (col. 18, lines 25-50).
Regarding claim 20, Gaukel discloses wherein the definition of the particular location applies to both the user monitor device and a second user monitor device, and the method further comprising: monitoring a second location of the second user monitor device; determining that the second user monitor device is in the particular location;  and in response to determining that the second user monitor device is in the particular location, transmitting a further alert to the supervisory device (column 15, lines 15-39).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaukel and D’Angelo as applied to claim 1 above, and further in view of Jones (US 2001/0052849).
Regarding claim 5, Gaukel (modified by D’Angelo) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the alert comprising an email message. Jones teaches the use of an alert comprising an email message (paragraphs 25, 26). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the alert comprising an email message to the system of Gaukel (modified by D’Angelo) as taught by Jones for the purpose of effectively providing an alert indication.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaukel and D’Angelo as applied to claim 1 above, and further in view of Ciccolo (US 2002/0135484).
Regarding claim 10, Gaukel (modified by D’Angelo) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses the subscription sub-system storing the alert in an alert history that includes an alert type (col. 8,lines 60-67) and time of the alert (col. 19, lines 5-25), but does not discloses the alert history including the alert type and time and date of the alert. Ciccolo teaches the use of an alert history including alert type and time and date of an alert (paragraph 41). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the alert history including the alert type and time and date of the alert to the system of Gaukel (modified by D’Angelo) as taught by Ciccolo for the purpose of effectively tracking the user monitor device.  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaukel and D’Angelo as applied to claim 1 above, and further in view of Chow (US 6,243,572).
Regarding claim 11, Gaukel (modified by D’Angelo) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the .

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaukel and D’Angelo as applied to claim 1 above, and further in view of Lau (US 2002/0196147).
Regarding claim 13, Gaukel (modified by D’Angelo) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the subscription sub-system being configured to determine that the user monitor device has left the particular location; and in response to determining that the user monitor device has left the particular location, transmit a further alert to the supervisory device. Lau teaches the use of a subscription sub-system being configured to determine that a user monitor device has left a particular location; and in response to determining that the user monitor device has left the particular location, transmit a further alert to a supervisory device (paragraph 46). It would have been obvious at the time the invention .  

Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaukel and D’Angelo as applied to claim 1 above, and further in view of Henderson (US 6,072,392).
Regarding claims 14 and 19, Gaukel (modified by D’Angelo) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses the tampering involving an attempt to remove user monitoring from the user monitor device (col. 4, lines 55-60, col. 10, lines 27-39, col. 19, lines 40-55), but does not disclose the tampering involving the attempt to remove user monitoring from the user monitor device while the tamper alert module is armed. Henderson teaches the use of a tampering involving an attempt to remove user monitoring from a user monitor device while a tamper alert module is armed (col. 4, lines 22-26). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the tampering involving the attempt to remove user monitoring from the user monitor .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grubbs discloses a tamper detect monitoring device 10 comprising a flexible circuit strap 50, 52, which indicates an alarm condition when the strap is tampered with. 
Bower discloses a personnel monitoring tag 18 with tamper detection device 40 and a monitoring unit 10. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684


Al
September 10, 2021